United States Court of Appeals
          FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued October 19, 2017             Decided December 26, 2017

                         No. 17-5013

       THE AMERICAN COUNCIL OF THE BLIND, ET AL.,
                     APPELLANTS

                               v.

    STEVEN T. MNUCHIN, SECRETARY OF THE TREASURY,
                      APPELLEE


         Appeal from the United States District Court
                 for the District of Columbia
                     (No. 1:02-cv-00864)


    Jeffrey A. Lovitky argued the cause and filed briefs for the
appellants.

     Megan Barbero, Attorney, United States Department of
Justice, argued the cause for the appellee. Charles W.
Scarborough, Attorney, was with her on brief.

   Before: HENDERSON and SRINIVASAN, Circuit Judges, and
WILLIAMS, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge HENDERSON.

    KAREN LECRAFT HENDERSON, Circuit Judge: In 2008, we
held that visually impaired individuals lacked meaningful
                                2
access to United States paper currency in violation of section
504 of the Rehabilitation Act, 29 U.S.C. § 794. Am. Council of
the Blind v. Paulson, 525 F.3d 1256 (D.C. Cir. 2008)
(remanding to district court). The district court subsequently
issued an injunction ordering the Secretary of the United States
Department of the Treasury (Secretary) to provide meaningful
access by the next time the Treasury Department released
redesigned banknotes. The Secretary approved a plan to do so
that called for, in part, using raised tactile features on bills so
that visually impaired individuals could differentiate banknote
denominations by touch.

     At the time, the district court and the parties expected—
based on the timeframe of previous redesigns and the
Secretary’s representations—that the next round of redesigned
currency would occur between 2013 and 2018. Now, however,
the next redesigns will fall—if everything goes according to the
Treasury Department’s plan, which has not been the case so
far—between 2026 and 2038. Understandably, plaintiffs
American Council of the Blind and Patrick Sheehan asked the
district court to modify the injunction to hold the Secretary to
an earlier deadline for providing meaningful access to
currency. The district court declined and this appeal followed.
For the following reasons, we reverse and remand for the
district court to better support its findings supporting its denial
of modified injunctive relief.

                        I. BACKGROUND

     In 2002, the plaintiffs sued the Secretary, alleging that the
design of United States paper currency violated section 504 of
the Rehabilitation Act and seeking declaratory and injunctive
relief. Section 504 of the Rehabilitation Act provides that no
qualified individual with a disability “shall, solely by reason”
of the disability, “be denied the benefits of” federal programs.
                                3
29 U.S.C. § 794(a). Under section 504, disabled individuals
must have “meaningful access” to the benefit. Alexander v.
Choate, 469 U.S. 287, 301 (1985).

     Depending on the source, an estimated 8 to 12 million
Americans are visually impaired, including approximately
300,000 to 1.3 million who are blind. U.S. GOV’T
ACCOUNTABILITY OFFICE, U.S. CURRENCY: READER PROGRAM
SHOULD BE EVALUATED WHILE OTHER ACCESSIBILITY
FEATURES FOR VISUALLY IMPAIRED PERSONS ARE DEVELOPED
3 (Sept. 2014) [hereinafter GAO U.S. CURRENCY REPORT]
(collecting studies). The plaintiffs claimed visually impaired
individuals lacked “meaningful access” to paper currency
because denominations of our paper currency cannot be
distinguished except by sight. Unlike the currency of many
other countries, our paper currency does not come in different
sizes or have different tactile characteristics that denote the
currency’s denomination.

     The district court held that the Secretary had violated
section 504 by “fail[ing] to design and issue paper currency that
is readily distinguishable to blind and visually impaired
individuals” and entered a declaratory judgment for the
plaintiffs. Am. Council of the Blind v. Paulson, 463 F. Supp. 2d
51, 62 (D.D.C. 2006). We affirmed the declaratory judgment
but remanded for the district court to “address the request for
injunctive relief.” Am. Council of the Blind, 525 F.3d at 1260.
We did not prescribe how the Secretary must comply with
section 504 but instead stated that the Secretary “has discretion
to choose from a range of accommodations” to provide
meaningful access to paper currency. Id. at 1271.

     On remand, the district court held a hearing to determine
the terms of the injunction. The district court, “detect[ing] . . .
[t]he familiar slow moving hand of the government,” Joint
                                4
Appendix (JA) 317, expressed concern about an “open-ended”
timeline, JA 318. At the hearing, the Treasury Department
counsel noted that the Secretary had an ongoing statutory
mandate to protect against counterfeiting threats in any
currency redesign1 and said: “I think it’s more than a goal, I
think it is the standard that . . . every seven to 10 years [the
Treasury] want[s] to come out with new designs.” JA 325.

     The district court apparently interpreted counsel to mean
the Treasury Department “requires new currency” every seven
to ten years. JA 328. There is no such statutory mandate,
however; the seven-to-ten-year period is an internal
government expectation. See JA 286 (Secretary’s October 3,
2008 Status Report, describing timeline as “goal”). Against the
backdrop of the seven-to-ten-year expectation, the district
judge decided—and the parties agreed—that it would be
“reasonable” to link the deadline for section 504 compliance to
the next planned redesign. JA 328. At the time, the parties
expected the next redesigns to fall between 2013 and 2018 if
the seven-to-ten-year goal was adhered to as it had been since
the 1990s.2

    Accordingly, the district court issued an injunction on
October 3, 2008, ordering the Secretary to “take such steps as

    1
       The Secretary “shall” design currency “in the best manner to
guard against counterfeits and fraudulent alterations.” 12 U.S.C. §
418.
     2
        The first modern round of redesigns to incorporate anti-
counterfeiting features occurred between 1990 and 1993. After that,
the $5 bill was redesigned in 2000 and 2008; the $10 bill was
redesigned in 2000 and 2006; the $20 bill was redesigned in 1998
and 2003; and the $50 bill was redesigned in 1997 and 2004. The
History of American Currency, U.S. CURRENCY EDUCATION
PROGRAM, https://www.uscurrency.gov/content/history-american-
currency (last visited Nov. 21, 2017).
                                     5
may be required to provide meaningful access to [each
denomination of] United States currency for blind and other
visually impaired persons . . . not later than the date when a
redesign of that denomination is next approved” by the
Secretary. 3 JA 265. Thus, the district court coupled the
Secretary’s duty to provide meaningful access to currency to
the timeline for the next currency redesign rather than setting a
separate, firm deadline. Under the injunction, the Secretary
also had to file status reports every six months.

     In 2011, the Secretary approved the Treasury
Department’s Bureau of Engraving and Printing’s (Bureau)
recommended three-pronged approach to providing
meaningful access to currency: (1) add a raised tactile feature
to bills; (2) continue adding large, high-contrast numerals to
bills; and (3) implement a supplemental currency-reader
distribution program. At the time, the Secretary had not
“established a timetable for the next currency redesign”
although he restated the Bureau’s “goal” to do so every seven
to ten years. JA 286.

    Since 2011, the Bureau has produced tangible results
under the second prong; all denominations include large
numerals and some denominations—the $5, the $50 and the
$100—include high-contrast numerals. The Bureau has also
achieved limited results under the third prong. It created and
produced free currency readers (the iBill Talking Banknote
Identifier, an electronic key-fob-style device that reads inserted

     3
          The injunction did not include the $1 bill because the
Congress prohibited the Secretary from redesigning the $1 bill. See
Consolidated Appropriations Act, 2008, Pub. L. No. 110-161, sec. 6,
div. D, tit. I, § 113. The prohibition is still in effect under current law.
See Consolidated Appropriations Act, 2017, Pub. L. No. 115-31, sec.
8, div. E, tit. I, § 117. The injunction also did not include the $100
bill because it was in the latter stage of a redesign at the time.
                                  6
banknotes and announces the denomination by voice, tone or
vibration) that, as of September 2017, it has distributed 55,216
times. It also developed free currency-reading applications for
mobile phones (the EyeNote for Apple devices and the IDEAL
Currency Identifier for Android devices), which have been
downloaded a combined 47,868 times as of September 2017.4
But the external currency readers help approximately 100,000
individuals—between 1.2 per cent and 4 per cent of all
Americans who are visually impaired, depending on the source.
Meeting the first prong has been a work in progress.
Developing a raised tactile feature for paper currency that is
durable and functional has proven to be difficult 5 and the
Treasury Department has fallen “behind its internal schedule”
to provide a raised tactile feature.6 JA 415.



     4
         The statistics on the number of downloads come from the
Secretary’s Eighteenth Status Report, which was filed in district
court after briefing on appeal was complete. Am. Council of the Blind
v. Mnuchin, No. 1:02-cv-00864, ECF 156 (Sept. 18, 2017). We take
judicial notice of it. See Veg-Mix, Inc. v. Dep’t of Agric., 832 F.2d
601, 607 (D.C. Cir. 1987) (“Courts may take judicial notice of
official court records . . . .”).
      5
         In Canada, for example, embossed features on currency often
wear down after a few years in circulation. In Bureau focus-group
testing of different styles and patterns of tactile features, folds and
creases in bills sometimes confused participants in the study and
caused misidentification of denominations. Am. Council of the Blind
v. Mnuchin, No. 1:02-cv-00864, ECF 156, at 2. (Sept. 18, 2017).
      6
         In July 2013, for example, the Bureau anticipated it would
select the application method—that is, the manufacturing process by
which the raised tactile feature is added to banknotes—by December
2013. JA 388. In the Secretary’s most recent district court filing, the
Bureau is still conducting testing to determine which of two potential
application methods it will use. Am. Council of the Blind v. Mnuchin,
No. 1:02-cv-00864, ECF 156, at 2. (Sept. 18, 2017).
                                  7
     In 2013, the Bureau established a 2020 target date to
release a new $10 bill design but provided no specific target
dates for the redesign of other bills. In 2016, the Bureau pushed
the $10 bill target date to 2026, JA 467, because it “recently
learned of significant developments in counterfeiting
technology” that would require creating and implementing new
security features for the next redesign, JA 460. The timeline for
other bills remained unspecified.

     In 2016, the plaintiffs moved to modify the district court’s
injunction pursuant to Federal Rule of Civil Procedure
60(b)(5).7 Given the Treasury Department’s delays in rolling
out new versions of currency—the scheduled release of the $10
bill was then eight years behind what the parties contemplated
at the time the district court issued the injunction, with the other
denominations set to be released at an even later, unspecified
date—the plaintiffs were no longer amenable to pairing
meaningful access to currency with the timeline for the next
anti-counterfeiting redesign. They asked the district court to set
a deadline of December 31, 2020 for providing meaningful
access to the $10 bill and a deadline of December 31, 2026 for
providing meaningful access to the other denominations. The
plaintiffs argued the delay in redesigning the currency against
the backdrop of the initial seven-to-ten-year goal was a
changed circumstance warranting modification of the
injunction. See Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S.
367, 383 (1992).

     The district court denied the plaintiffs’ motion. Under its
Rule 60(b)(5) analysis, the district court held that the delay in
releasing redesigned currency was not “so ‘significant’” that

     7
          Federal Rule of Civil Procedure 60(b)(5) provides in relevant
part: “On motion and just terms, the court may relieve a party or its
legal representative from a final judgment, order, or proceeding [if]
. . . applying [the judgment] prospectively is no longer equitable.”
                                   8
the injunction was “detrimental to the public interest.” JA 840.
The district court reasoned that the “balance struck by” the
injunction—tying the provision of meaningful access to the
next planned anti-counterfeiting redesign—would be “upset”
by requiring the Treasury Department to produce two
redesigns—one to provide meaningful access to visually
impaired individuals and one to combat counterfeiting—
released at different times. JA 840. The district court noted the
“substantial” progress made by (1) creating a currency reader
program and continuing to add large, high-contrast numerals to
bills and (2) continuing to work toward including a raised
tactile feature on bills. JA 840. Although declaring the progress
“is not as significant as a released redesigned note,” the district
court concluded that forcing the Treasury Department to
comply with a separate deadline might be “more detrimental to
the public interest” than leaving the injunction unmodified. JA
840–41. Because the Treasury Department has an ongoing duty
to produce currency that combats counterfeiting, the district
court held, decoupling the timelines “could create
unnecessarily duplicative work and potentially increase costs
for both the government and the private sector.” JA 841.

     After the district court’s ruling but before oral argument in
our Court, the Treasury Department responded to a United
States Senator’s inquiry “about the incorporation of tactile
features into the redesign of currency” and provided its
“working timeline” for denominations other than the $10 bill,
which timeline the Treasury Department had previously left
unspecified: 2028 for the $5 note; 2030 for the $20 note; 2032–
2035 for the $50 note; and 2034–2038 for the $100 note. Letter
from Leonard Olijar, Dir. of Bureau of Engraving and Printing,
to Sen. Ron Wyden (Aug. 1, 2017).8

     8
         Like the download statistics, supra n.6, Director Olijar’s
letter was filed in district court after briefing on appeal was complete,
                                   9
                            II. ANALYSIS

     Federal Rule of Civil Procedure 60(b)(5) provides that a
court “may relieve a party” from an injunction if “applying [the
injunction] prospectively is no longer equitable.” Fed. R. Civ.
P. 60(b)(5). Under the Rule, “a party can ask a court to modify
or vacate a judgment or order if ‘a significant change either in
factual conditions or in law’ renders continued enforcement
‘detrimental to the public interest.’” Horne v. Flores, 557 U.S.
433, 447 (2009) (quoting Rufo, 502 U.S. at 384). The “party
seeking relief bears the burden of establishing that changed
circumstances warrant relief.” Id. In institutional reform
litigation, where, as here, an injunction typically remains in
place for many years, the court “must take a ‘flexible approach’
to Rule 60(b)(5) motions.” Id. (quoting Rufo, 502 U.S. at 381).
We review a district court’s denial of a 60(b)(5) motion for
abuse of discretion. Pigford v. Johanns, 416 F.3d 12, 16 (D.C.
Cir. 2005).

     With the newest timeline, the Secretary will be in violation
of federal law for eight to twenty more years than it would have
been had it met its expected timeline for currency redesigns
when the injunction issued. Its much greater than planned delay
in providing meaningful access to visually impaired
individuals is unquestionably a change in factual conditions.
See Evans v. Williams, 206 F.3d 1292, 1298 (D.C. Cir. 2000)
(“It is enough that the parties did not actually contemplate the
changed circumstances” when the injunction issued). The
Secretary acknowledges the change. See Appellee’s Br. at 23
n.9 (noting the timeline “changed in light of unanticipated
developments in counterfeiting technology”). He instead
argues that the plaintiffs should live with their “strategic

Am. Council of the Blind v. Mnuchin, No. 1:02-cv-00864, ECF 156-
1 (Sept. 18, 2017), and we likewise take judicial notice of it, see Veg-
Mix, Inc., 832 F.2d at 607.
                               10
choice[]” not to ask for a hard deadline when the injunction
issued. Appellee’s Br. at 23 n.9. But this argument misses the
point of Rule 60(b)(5): it permits a court to alter an injunction
to respond to unanticipated factual changes. See United States
v. W. Elec. Co., Inc., 46 F.3d 1198, 1205 (D.C. Cir. 1995)
(“Rule 60(b)(5) does not foreclose modifications based on
developments that, in hindsight, were things that ‘could’
happen. . . . The focus of Rule 60(b)(5) is not on what was
possible, but on what the parties and the court reasonably
anticipated.”).

     The question, then, becomes whether the changes are
“significant” such that they “warrant relief.” Horne, 557 U.S.
at 447. Under the injunction’s current terms, millions of
visually impaired Americans who could have expected
meaningful access to currency by 2018 must now wait until
2026 and beyond. In the meantime, only a fraction of them are
helped by the other measures put in place by the Secretary.
Balanced against the delay is the potential cost to the Treasury
Department and the private sector of granting the plaintiffs’
modification and forcing an earlier redesign of currency
separate from the planned anti-counterfeiting redesign. The
district court reasoned that granting the plaintiffs’ motion may
be “more detrimental” than leaving the injunction untouched
because of the “potential increased costs” for both the
government and the private sector. JA 840–41.

     The plaintiffs argue the district court abused its discretion
because (1) it improperly considered the costs to the
government and the private sector and (2) even if such costs
were permissibly considered, the district court lacked sufficient
relevant evidence about the costs of decoupling the currency
redesign timelines to make a reasoned decision that
maintaining the injunction prospectively remains equitable.
                               11
We disagree with the plaintiffs’ first argument. We agree with
their second argument.

                               A.

     The plaintiffs first argue that the district court improperly
considered the cost to the Treasury Department of granting
their proposed modification. According to the plaintiffs, the
Treasury Department’s cost cannot offset the public interest in
requiring the Secretary to comply with the Rehabilitation Act.
That argument is relevant to whether the Secretary is violating
the Rehabilitation Act and is an issue we have already decided.
See Am. Council of the Blind, 525 F.3d at 1271–74 (holding the
Treasury Department’s potential methods of compliance were
not so expensive as to constitute undue burden, an affirmative
defense to alleged Rehabilitation Act violation, see Barth v.
Gelb, 2 F.3d 1180, 1187 (D.C. Cir. 1993)). For the issue before
the district court and now before us—the timing of
compliance—the Treasury Department’s financial burden is a
relevant factor. See Rufo, 502 U.S. at 392–93 (“Financial
constraints may not be used to justify . . . constitutional
violations” but they “are a legitimate concern of government
defendants in institutional reform litigation and therefore are
appropriately considered in tailoring a[n injunction]
modification”). The district court did not abuse its discretion
by considering the costs to the government.

     We reach the same conclusion regarding private sector
costs. The plaintiffs argue such costs cannot be considered
because no third parties intervened and because the Secretary
lacks standing to assert their interests. But institutional reform
cases such as this one “reach beyond the parties involved
directly in the suit.” Rufo, 502 U.S. at 301 (internal quotation
omitted). The “public interest” is a “significant reason”
undergirding Rule 60(b)(5)’s “flexible” modification standard.
                               12
Id. Here, private third parties will unquestionably be affected
by the currency redesign: for example, approximately 400,000
ATMs will likely need to be modified to handle dispensing and
authenticating bills with raised tactile features. See JA 759,
615. Therefore, the district court permissibly considered third-
party costs as part of the overall “public interest.” See Twelve
John Does v. District of Columbia, 861 F.2d 295, 298 (D.C.
Cir. 1988) (“[C]ourts sitting in equity are obliged to consider
the interests of all those affected by a decree” in considering a
60(b)(5) modification request (emphasis added)).

                               B.

     Although we do not believe the district court abused its
discretion in considering the costs of granting modification, we
conclude that it did abuse its discretion in denying the
modification without adequate evidentiary support for the cited
costs to the Treasury Department and the private sector. See
Kickapoo Tribe of Indians of Kickapoo Reservation in Kan. v.
Babbitt, 43 F.3d 1491, 1497 (D.C. Cir. 1995) (“The exercise of
discretion contemplates reasoned decision making on the basis
of relevant and appropriate considerations to the task at
hand.”). The district court based its decision at least in part on
its conclusion that decoupling the timelines may significantly
increase costs. The added financial burden of decoupling the
timelines may very well render the Secretary’s ongoing
violation of the Rehabilitation Act—which the parties
reasonably expected to be cured in one decade but under the
Secretary’s current timeline will stretch into a second decade,
and most likely a third—equitable. But we find the record
evidence insufficient to support such a conclusion.

    Regarding the Treasury Department’s costs, the district
court relied solely on the declaration of Michael Wash, the
Bureau’s Associate Director and Chief Technology Officer.
                               13
Wash stated that the “investment required to prepare” the
Bureau to produce banknotes with a raised tactile feature will
be “less than” $5 million or “up to” $66 million, with annual
maintenance costs of $12 million or less, depending on whether
“existing manufacturing equipment can be used.” JA 759. The
declaration is inadequate to fully and independently serve as
the basis for the district court’s decision.

     As an initial matter, the cost estimates are hardly precise.
The district court was required to make a reasoned decision
about whether the equities favor imposing an earlier timeline
to provide meaningful access to the millions of visually
impaired individuals who will be waiting a decade or longer
than expected. A range of $5 to $66 million for investment
costs and $12 million to an unknown lower sum for
maintenance costs does not provide solid ground on which the
district court could do so. Nor did the district court explain
whether or how it took into account the enormous variance in
potential costs.

     But the variance matters: the equities tilt more in the
plaintiffs’ favor if the Treasury Department has to spend only
an additional $5 million to provide meaningful access to
currency in 2020 and 2026, rather than 2026 through 2038. A
more concrete estimate of the financial burden of incorporating
a raised tactile feature is necessary. The district court—and this
Court—lacked it. As the Secretary’s counsel acknowledged at
oral argument, “we don’t know exactly what the costs are.”
Oral Argument at 20:55–21:05.

     Moreover, the “investment” costs—that is, purchasing or
modifying printing equipment that can produce banknotes with
a raised tactile feature—are upfront, nonrecurring costs. The
Secretary’s counsel argued that “the costs are going to increase
significantly if we have two separate redesigns.” Oral
                                14
Argument at 21:05–21:20. Granted, separating the redesigns
may well be more inefficient. For example, the Treasury
Department may have to change printing plates twice rather
than once if a raised tactile feature is introduced before the next
planned currency redesign. The costs of two redesigns will
presumably then be higher than the cost of one redesign. But
we do not know by how much. The investment costs cited by
Wash are specific to producing a raised tactile feature and will
be incurred whenever it is put to use without regard to
coupling/decoupling. They tell us nothing about the difference
in costs between the two timelines. And that financial
difference is crucial to weighing the equities of the plaintiffs’
requested modification.

     Although decoupling the timelines and producing
banknotes with a raised tactile feature sooner than 2026 (at the
earliest) may lead to more annual maintenance costs and
therefore more total costs, the district court gave no indication
that it based its decision on that particular evidence. Instead, it
appeared to accept the Secretary’s arguments and the Wash
declaration in their entirety, even though most of the
projections did not speak to whether continuing to enforce the
injunction—with the timelines coupled rather than
decoupled—is “no longer equitable” under Rule 60(b)(5).
“Without a more nuanced and detailed explanation, the district
court’s acceptance of the nonmovants’ arguments in toto
constitutes an abuse of discretion.” Gov’t of Province of
Manitoba v. Zinke, 849 F.3d 1111, 1119 (D.C. Cir. 2017)
(reversing denial of 60(b)(5) motion).

    The district court order suffers a similar flaw regarding
private sector costs. It cursorily stated that decoupling the
redesign timelines could “potentially increase costs . . . for the
private sector” and, again, relied only on the Wash declaration.
JA 841. Wash’s declaration, without more, “estimated a cost
                                 15
impact of $3–4 billion” to the private sector. JA 759. 9 The
costs include “upgrade costs” and equipment changes that
“may” be necessary to allow banknote machines, such as
ATMs, to handle banknotes with raised tactile features. JA
759–80. Further, Wash declared that decoupling the timelines,
as the plaintiffs seek, “would . . . substantially increase private
sector costs.” JA 762.

     Again, the evidence is insufficient to support the district
court’s conclusion. The only quantified costs in Wash’s
estimate are for upgrading and changing banknote equipment.
As an initial matter, the soundness of his $3–4 billion estimate
is unclear: even banking industry representatives say that “the

    9
        The relevant part of the Wash declaration provides:

             The impact to the private sector of adding [a
        raised tactile feature] to a U.S. banknote is being
        studied. A[ raised tactile feature] on a banknote may
        complicate existing note feeding mechanisms and
        the banknote authentication technologies used by
        these devices. We have estimated a cost impact of
        $3–4 billion to the [banknote equipment
        manufacturer] community given the changes that
        may be required to this equipment and the number
        of these devices located throughout the U.S. . . .
             ...
             . . . Requiring the Secretary to redesign each
        denomination twice in the near future, as I
        understand the plaintiffs envision—once to
        incorporate a [raised tactile feature] and again to
        incorporate new visual designs and enhanced
        security features to continue to minimize
        counterfeiting—would . . . substantially increase
        private sector costs . . . .

    JA 759–60, 762.
                               16
industry cannot make reasonable estimates until [the Bureau]
announces the specific height and application method of the
tactile feature,” GAO U.S. CURRENCY REPORT 20, which the
Bureau has yet to do.

     Moreover, whether machines such as ATMs must be
changed in a redesign separate from the anti-counterfeiting
redesign or as part of the same redesign, the private sector will
have to incur those costs. See Oral Argument at 28:10–28:30
(Secretary counsel acknowledging Wash’s cost estimates “will
occur whenever the [raised tactile feature] is incorporated”).
The Secretary argues that incorporating a raised tactile feature
will be “incredibly expensive” and therefore “we should do it
in a way that . . . is efficient.” Oral Argument at 28:30–28:50.
Although the private sector costs of two changes may be higher
than the costs of a single coupled change, we do not have any
data on the difference. The plaintiffs made this point to the
district court below, see JA 807–08, but the district court order
accepted the Secretary’s position without “explain[ing] why”
it found the Secretary’s “presentation of data” persuasive,
Gov’t of Province of Manitoba, 849 F.3d at 1119.

    Wash did declare that separating the meaningful-access
redesign from the anti-counterfeiting redesign “would . . .
substantially increase” private sector costs. JA 762. But his
declaration gave no indication how “substantial” the increase
may be. The magnitude of the increase matters in determining
whether continued enforcement of the injunction, instead of
modifying the injunction, is “detrimental to the public interest.”
Horne, 557 U.S. at 447. The district court needed more than
guesstimates to make a reasoned decision. See Barbour v.
Merrill, 48 F.3d 1270, 1278 (D.C. Cir. 1995) (district court
abuses its discretion if “the reasons given [do not] reasonably
support the conclusion” (quoting Kickapoo Tribe, 43 F.3d at
1497)).
                                 17
     The Secretary argues that the plaintiffs “quibble with the
evidence” presented, Appellee’s Br. at 24,10 and we
acknowledge that the district court need not provide an “over-
elaboration of detail or particularization of facts,” Fed. R. Civ.
P. 52(a) advisory committee’s note to 1946 amendment; see
also Gov’t of Province of Manitoba, 849 F.3d at 1118 (“Mere
brevity does not provide sufficient grounds to find an abuse of
discretion has occurred.”). Plaintiffs’ counsel acknowledged
that decoupling the timelines may create inefficiencies—and
attendant increased costs—in the Bureau’s production process.
See Oral Argument at 39:00–39:34 (stating, in response to
Court’s question that “intuitively” it seems “decoupling would
increase” costs because redesigns “operate on economies of
scope,” that such proposition appears “unquestionably true”
but “there’s [no]thing in the record on that”). If the district
court is to properly conclude that withholding meaningful
access to paper currency from millions of visually impaired
individuals for eight to twenty years longer than expected—
with external currency readers helping only a small fraction
while they wait—remains equitable because of the potential
financial burden resulting from granting the plaintiffs’

     10
          At oral argument, the Secretary’s counsel also noted a 2009
study commissioned by the Bureau that studied multiple ways to
comply with the injunction and provided corresponding cost
estimates. See Oral Argument at 28:00–28:10; ARINC
ENGINEERING SERVICES, LLC, FINAL REPORT: STUDY TO ADDRESS
OPTIONS FOR ENABLING THE BLIND AND VISUALLY IMPAIRED
COMMUNITY TO DENOMINATE U.S. CURRENCY (July 2009). But the
district court did not cite the study. Nor did Wash’s declaration rely
on it. The district court is free to consider it on remand but we note
the study’s data may be stale, given the length of time that has
elapsed, the fact that the study’s estimates were made before the
Secretary had finalized a plan to provide meaningful access to
visually impaired individuals and the fact that the study’s estimates
vary from Wash’s estimates.
                              18
modification, the district court needs more concrete estimates
of the costs that matter.

     We recognize that our “review for abuse of discretion does
not permit us to substitute our judgment for that of the trial
court.” United States v. Mathis-Gardner, 783 F.3d 1286, 1288
(D.C. Cir. 2015) (internal quotation omitted); see also Nat’l
Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S.
639, 642 (1976) (court reviewing for abuse of discretion does
not ask whether it “as an original matter” would have reached
same conclusion). We are not doing so. The district court may
well deny the plaintiffs’ Rule 60(b)(5) motion on remand but it
must do so with adequate evidentiary support and reasoning.
By failing to do so, we conclude, the district court abused its
discretion. Accordingly, the district court denial of the
plaintiffs’ Rule 60(b)(5) motion is reversed and the matter is
remanded for further proceedings consistent with this opinion.

                                                   So ordered.